DETAILED ACTION
Response to Amendment
The amendment filed 07/01/2022 has been entered.
Claim 23 is new.
Claims 12 and 17 are cancelled. 
Claims 1-2, 6-11, 13-16, 18-21 are amended.
Claims 1-11, 13-16, and 18-23 are pending.

Allowable Subject Matter
Claims 1-11, 13-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments of the claims combined with their arguments, see pages 1-3 of Remarks, filed 07/01/2022, with respect to claims 1, 10, 20 and their dependents are sufficient to overcome the prior art. The prior art of Koudar I and Koudar II does not anticipate nor make obvious the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                             
                                                                                                                                                                           /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645